United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2659
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                               Terrance Quartez Jarrett

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                           Submitted: September 25, 2018
                              Filed: January 3, 2019
                                   [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Terrance Quartez Jarrett appeals the district court's1 denial of his motion for a
mistrial in the midst of a jury trial that resulted in a guilty verdict on two counts of

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
possession with intent to distribute drugs. Jarrett contends that a mistrial should have
been granted after a prosecution witness referred to Jarrett's status of having an
outstanding warrant (for failure to pay a fine) at the time he was apprehended on the
instant charges for distribution of narcotics. Counsel immediately objected to this
evidence, noting that it violated a motion in limine the district court had granted
prohibiting mention at trial of any outstanding warrants against Jarrett. Following a
sidebar, the district court recessed. Upon return, the court denied the motion for
mistrial, struck the testimony, and instructed the jury to disregard the officer's
testimony about Jarrett's outstanding failure-to-pay warrant. In denying the motion,
the district court took into consideration that, although it was relatively early on in
the trial (it was the first day of trial and the prosecution's second witness who referred
to the warrant), the trial had already been continued three times. Jarrett was
ultimately convicted, and sentenced to 180 months in prison, which represented a
downward variance from the 210 to 240 month Guidelines range. On appeal, Jarrett
argues that the motion should have been granted because the testimony happened near
the beginning of trial and because the testimony predisposed the jury to believe the
government's witnesses.

       We review the district court's denial of a motion for mistrial for an abuse of
discretion. United States v. Thompson, 533 F.3d 964, 971 (8th Cir. 2008). In
conducting this review, we determine the prejudicial effect of any improper testimony
by examining the context of the error and the strength of the evidence of the
defendant's guilt. Id.

       First, in context, the prejudicial effect of this improper testimony was minimal.
The evidence–that the authorities apprehended Jarrett on an outstanding "failure to
pay" warrant–was not as prejudicial as mention of numerous other kinds of
outstanding warrants might have been. The jury had already been informed that
Jarrett had a history of problems with drugs and guns, and had already heard
testimony that he was located in a bedroom surrounded by drugs and guns. While the

                                           -2-
failure-to-pay-warrant testimony openly and obviously violated the ruling on the
motion in limine, the district court, after a short recess to consider the motion for
mistrial, instructed the jury to disregard the evidence. Under these circumstances, the
context of the error does not indicate there was an abuse of discretion. See United
States v. Taylor, 813 F.3d 1139, 1149 (8th Cir. 2016) (noting that striking testimony
and instructing jury to disregard usually cures the effect of a prejudicial statement);
United States v. Fetters, 698 F.3d 653, 656 (8th Cir. 2012) (upholding district court's
denial of mistrial where three government witnesses improperly referenced the
defendant's criminal history in violation of a trial stipulation).

       Furthermore, the evidence against Jarrett was strong. One of the arresting
officers testified that he found Jarrett in the apartment lying in bed and surrounded
by drugs and guns, and photographs of those items were placed in evidence through
the officer. Ten government witnesses testified, including two women in the house
at the time of his arrest who testified that he tried to get them to say that the drugs
belonged to them. Accordingly, the strength of the evidence of Jarrett's guilt also
demonstrates that the district court did not abuse its discretion. United States v.
Brandon, 521 F.3d 1019, 1027 (8th Cir. 2008) ("Any residual prejudice that may have
survived the curative actions was harmless when compared to the very strong
evidence of . . . guilt."). We affirm.2
                          ______________________________




      2
        Jarrett motioned the court pro se asking for appointment of new counsel or to
proceed pro se because counsel refused to raise three additional proffered issues: an
illegal search and seizure, the alleged theft of evidence from the evidence room, and
the alleged bias of the trial judge. Jarrett was very well represented in this case by his
current counsel, and we deny the motion for new counsel or to proceed pro se. See
United States v. Miranda-Zarco, 836 F.3d 899, 901 (8th Cir. 2016) ("Normally, this
court does not address arguments in pro se filings when the defendant is represented
by counsel.").

                                           -3-